Citation Nr: 0824579	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-10 744A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1980 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  
In October 2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The veteran failed without good cause to report for a 
necessary examination scheduled in conjunction with his claim 
for TDIU.

2.  The evidence of record does not establish that the 
veteran is precluded from securing and maintaining 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
3.655, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in July 2003 and 
March 2007.  The July 2003 letter did not notify him of the 
evidence necessary to substantiate a claim for a TDIU.  The 
March 2007 letter provided him with notice of the evidence 
necessary to substantiate the claim, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  Here, the veteran has already established his status 
as a veteran and the existence of service-connected 
disabilities.  The March 2007 letter provided notice on the 
rating and effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in an April 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), his records from the Social 
Security Administration (SSA), and VA treatment records.  

In October 2007, the Board remanded the claim to schedule the 
veteran for a VA examination to assess the severity of his 
service-connected disabilities and their effect on his 
employability.  He was scheduled for a VA examination in 
December 2007, but he called to cancel the appointment 
because he was in too much pain that day.  The VA examination 
was rescheduled for March 2008 and notice of the examination 
was sent to his then latest address of record.  He failed to 
report and has not provided good cause for his failure in 
this regard.  Under 38 C.F.R. 
§ 3.655(b) (2007), when a claimant fails to report for a 
necessary examination that was scheduled in conjunction with 
a claim for increase, the claim will be denied.  As explained 
in the Boards remand, an examination was necessary to 
determine whether the veteran's disabilities rendered him 
unemployable.  

There is no reported evidence that has not been obtained.  No 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board 
is precluded from granting a TDIU under § 4.16(b) in the 
first instance.  Where the evidence suggests that a veteran 
may be unemployable due to service connected conditions that 
do not meet the percentage requirements, the Board is 
required to remand the claim for referral to the appropriate 
first line authority for consideration of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

Marginal employment will not be considered substantially 
gainful employment.  Marginal employment will be held to 
exist when the veteran's earnings do not exceed the poverty 
threshold for one person as established by the U.S. 
Department of Commerce, Bureau of the Census.  38 C.F.R. 
§ 4.16(b).

Legal Analysis

The veteran has the following service-connected disabilities: 
degenerative changes of the lumbar spine, evaluated at 20 
percent; soft tissue injury of the right hip, evaluated at 10 
percent from June 1998; soft tissue injury of the left hip, 
evaluated at 10 percent; residuals of a right fractured pubic 
ramus, evaluated at 10 percent; an acquired psychiatric 
condition to include mild depressive disorder associated with 
degenerative changes of the lumbar spine, evaluated at 10 
percent; and right leg discrepancy associated with residuals 
of the right fractured pubic ramus, evaluated as 
noncompensable.  The veteran's combined disability rating is 
50 percent from.

To warrant a TDIU, the veteran must be unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities - provided there is a single 
service-connected disability ratable at 60 percent or more, 
or provided as a result of two or more disabilities, at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  This is not the case here, so the veteran can only 
possibly receive this benefit on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).

An April 1993 SSA disability determination indicates the 
veteran was considered disabled with a primary diagnosis of 
obsessive compulsive disorder (OCD) and a secondary diagnosis 
of post-traumatic stress disorder (PTSD), in partial 
remission.  The report of a September 2002 VA examination 
indicates he said he was on disability for injuries sustained 
in a construction accident during civilian life.  He said he 
was buried in a trench and injured his knees.  The report of 
an April 2005 VA examination indicates he said he worked 
construction until the accident injured his knees.  He said 
he developed OCD as a result of the accident, but the 
examiner noted that work ended because of physical 
limitations rather than psychological.

A June 2007 unsigned VA draft treatment record indicates the 
veteran was given a diagnosis of OCD 15 years previously and 
had been relatively stable because he primarily stayed at 
home.  It was noted that he had increased anxiety and OCD 
symptoms after recent contact with the SSA.  He believed he 
needed to go back to work and these thoughts resulted in a 
destabilization of his condition.  Specifically, the 
treatment record states:

[P]atient now destablized [sic] the thought of 
getting back to work would not even be able to 
fill out application wwould [sic] need to erase 
and redo forms multiple time repetiveness
also lower back pain and pain medication would 
make him unemploayble [sic]

The June 2007 record essentially indicates the veteran's 
psychological condition had deteriorated because he was told 
he needed to return to work by the SSA and he believed he was 
unable to do so because of psychological and physical 
limitations.  The record is unsigned and the author of the 
note did not provide an opinion as to whether he or she 
agreed that the veteran was unemployable because of his low 
back pain and pain medication.  

As mentioned in the Board's October 2007 decision, the 
evidence indicates the December 2004 and November 2005 VA 
examiners believed there was a significant discrepancy in the 
veteran's complaints of pain and the objective findings.  A 
February 2005 X-ray revealed minimal disc narrowing at the 
L4-5 and L5-S1 levels without spondylosis or 
spondylolisthesis.  There was no arthritis or compression.  
The February 2005 bone scan revealed no localized abnormality 
within the axial skeleton.  Range of motion studies have 
revealed slight limitation of forward flexion, but as 
mentioned in the October 2007 Board decision, the evidence 
does indicate that a rating higher than 20 percent is 
warranted for the low back disability.

The veteran's failure without good cause to report for a 
necessary examination would require the Board to deny the 
veteran's claim.  38 C.F.R. § 3.655.  Although he has not 
worked in many years, the evidence of record does not 
establish that he is unemployable as a result of his service-
connected disabilities.  The SSA found him disabled as a 
result of OCD, a nonservice-connected disability.  There are 
also statements from him indicating that he became disabled 
after a construction accident injured his knees.  

In the absence of evidence that the veteran is unemployable 
as a result of his service-connected disabilities, the Board 
is not required to remand the claim for consideration under 
38 C.F.R. § 4.16(b).  Cf. Bowling v. Principi, 15 Vet. App. 1 
(2001).

The claim for a TDIU must be denied because the preponderance 
of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21 (2007).


ORDER

Entitlement to a TDIU is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


